Title: To George Washington from Robert Dinwiddie, 19 October 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
19th Octr 1757

Yours of the 3d by Jenkins I rec’d as Capt. Hogg is to be here Soon I Shall talk with him Abt the ranging Co[mpan]ys tho’ I fear he will not be able to raise the men, If they Should be rais’d they are to have 12d. ⅌ day no recruiting money or Cloaths & are to be rais’d protempore, So they are rais’d in Augusta, write me if you think it absolutely necessarie to have Such a compay if rais’d they must be Victualed by the Contractors, I have a good Opinion of Mr Rutherfor’d if he would Accept to be Second in Comd of that Coy if rais’d, I am Sorry the Enemy

Continues their horrid devastations & I wish the Parties you Send out could come up with them to give them a brush, I am Surpriz’d the people shd move Off, Surely the forces with you, those of MaryLand & the regulars under Collo. Stanwix’s immediate directions I think Should be Sufficient to protect the frontiers of both Collonies, tho. I am convinc’d the Secret Method the Enemy comes to Attack us, is of great disadvantage, & very difficult to ferret them out of their Lurking places, I always have been of Opinion that unless an Offensive Scheme, is undertaken we Shall always be Expos’d to their villanous Encroachments, I Approve of your Appointing Capt. McNeil & Mr Chew. It was wrong in Mr Atkin to take Capt. Gist & the Indian Interpreter from Winchestr that Gentleman has renderd a monstrous Accot of Expences, wc. is Laid before the Council to Examine, Capt. Gist will be confirm’d in his Appointt and he must take care to See the goods for the Indins properly dispos’d off as Mr Atkin did, it is Absoly Necessary to keep well with them & keep them in good temper, I Shall Endeavour to send Some more Goods for that purpose, the french doubt not is endeavouring to Get the Cherokees to their Interest but I believe they want goods to Supply them, Mr Atken writes to Capt. Gist to take care of the Cherokees now at the branch & I was in hopes Mr Atkin would have put the Indian Affairs in a good posture wc. he Affirms he has done. I am Surpriz’d Hamilton the Quarter Master Should have continued So Long in his Villanies witht detection, the Magistts have behav’d most unworthily the Affair I Laid before the Attorney Genl who now writes on that Subject, I have no Objection to Mr Kennedys Suceeding the Quartr Master if You think him a deserving & honest Man, in that case you may Appoint him. The dunker is to be Examind before the Council, when I Shall take notice what You write of him, & then I shall write You what is thot necessary to be done, As to the Officers receiving more or Less provision’s According to their rank, the Officers of the regulars when in Britain receive no provisions & the Officers of the Regt are to receive no more than the private men, a Capt. of a kings Ship receiv’s no more allowance than his Cabbin boy, & Surely our Officers having more pay than any provincials in America, cannot think of making a perquisite on the provision’s or will I

allow it as for yourself you are not to have any provisns as you are allowed £200 ⅌ Anm for your Table.
I cannot Agree to allow you Leave to come down here at this time you have been frequently indulg’d with Leave of Absence, You know the Fort is to be finish’d & I fear in Your Absence Little will be done & Surely the Commanding Officer Should not be Absent when daily Alarm’d with the Enemys Intents. to invade our frontiers, I think you are in the wrong to ask it, You have no Accots as I know of to Settle with me & what Accots you have to Settle with the Comittee may be done in a more proper time, I wish you well & am. Sr Yr hum. servt

P:S: I think the poor men that Lost their Cloaths in pursuit of the Indians under the Command of Capt. Lewis Should & I hereby Order you to Supply them from the CLoathing you have at Winchester, Settle with doctor Ross for the provisions the best Method you can.
You have inclos’d a Letter to Capt. Swearingen from the Attorney wc. deliver Yourself.

